Citation Nr: 9905646	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-43 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.  

2.  Entitlement to service connection for a right foot 
disability.  

3.  Entitlement to service connection for a right ankle 
disability. 

4.  Entitlement to service connection for a left leg 
disability.  

5.  Entitlement to service connection for defective hearing.  

6.  Entitlement to service connection for an eye disability.  

7.  Entitlement to service connection for a headache 
disability.  

8.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
right leg disability, a right foot disability, a right ankle 
disability, a left leg disability, defective hearing, a 
headache disability and hypertension are not plausible.  

2. The veteran has been diagnosed as suffering from myopia, 
which is a developmental defect; it is not a disease, 
disability, or condition for VA compensation purposes.


CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for a 
right leg disability, a right foot disability, a right ankle 
disability, a left leg disability, defective hearing, a 
headache disability and hypertension are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2. The claim for entitlement to service connection for an eye 
disability is legally insufficient.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303(c), Part 4, § 4.9 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for a Right Leg Disability, a Right 
Foot Disability, a Right Ankle Disability, a Left Leg 
Disability, Defective Hearing, a Headache Disability and 
Hypertension.


The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection for the above 
disabilities are not well grounded, and there is no further 
duty to assist the veteran in the development of his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for hypertension on a presumptive basis if the 
disability is manifested to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R.§§ 3.307, 3.309 (1998).  

Service connection can be granted for sensorineural hearing 
loss, if it becomes manifest to a degree of 10 percent or 
more within one year of separation from active service.  The 
United States Court of Veterans Appeals (Court) has held that 
a claimant may establish direct service connection for 
hearing loss if evidence shows that a hearing loss is 
causally related to an injury or disease incurred during 
active service.  Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (1998).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303(d) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an inservice injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra.   

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only sufficient to satisfy the initial burden 
of  38 U.S.C.A. § 5107(a) (West 1991).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable standards.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Although the claim need not 
be conclusive, it must be accompanied by evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The service medical records show that at service entrance in 
September 1976, the veteran had no complaints concerning a 
right leg disability, right ankle disability, left leg 
disability, defective hearing, a headache disability or 
hypertension.  He reported having a fracture of the right 
foot and an occasional clicking-painful right foot.  
Examination showed the lower extremities to be clinically 
normal; neurologic examination was normal; and his blood 
pressure was 130/80.  Audiometric evaluation was (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Examination of the feet cited an occasional painful right 
foot.  During service, the veteran was treated for tension 
headaches on several occasions, right foot pain and popping, 
a right leg injury, a right ankle sprain, bilateral foot 
pain, left calf pain, and otitis media.  At separation, in 
July 1979, no pertinent abnormalities were noted on 
examination or complained of by the veteran.  His blood 
pressure was recorded as 118/78.  His hearing was recorded as 
follows: (ANSI)




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

10
LEFT
10
10
10

5







VA outpatient treatment records show that in September 1994, 
the veteran was treated for hypertension and chronic 
headaches.  There is of record a partially complete report of 
a VA audiological examination dated in October 1994, in which 
it is stated that the veteran had high frequency hearing loss 
and tinnitus consistent with noise exposure.  

The veteran underwent VA joints examination in April 1997, 
and no right leg, right foot, or left leg disability was 
found.  On an examination for the feet that same month, full 
range of motion was noted for the right ankle, with no 
swelling and no deformity.  The diagnoses were, mild pes 
planus, and remote ligamentous strain of the right ankle.  X-
rays of the feet were normal.  In a July 1997 addendum, the 
examiner noted that on examination of the joints, there was 
no disability related to the feet except mild pes planus, 
which was asymptomatic and not service connected.  He also 
reported that the veteran gave a history of remote ankle 
strain and had no residuals.  It was further stated that the 
pain and cramping in his legs was not as likely to be due to 
any service-connected disability or due to his remote ankle 
strain.  

On VA hearing examination in April 1997, the veteran reported 
having a hearing loss since 1977 when he was around field 
artillery in the military.  No ear disease was found.  On 
audiometric examination, the following results were found: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
5
15
LEFT
5
15
5
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
finding was that the hearing thresholds were within normal 
limits, bilaterally, although moderate hearing loss was 
present at 6000 and 8000 Hertz for the left ear.  In a July 
1997 addendum, the examiner noted that acoustic trauma was 
due to being around field artillery firing while the veteran 
was in service. 

On VA neurological examination in April 1997, the veteran 
reported having headaches since 1976, and reported that the 
headaches started in the occipital and cervical area and 
radiated over the top of his head to the frontal area.  He 
denied having an aura and indicated that he did have some 
nausea.  He reported that his headaches were worsened by 
light.  The diagnosis was migraine headaches, with no records 
of any treatment for same in the claims file.  In an April 
1997 addendum, it was stated that the migraine etiology had 
not been determined and was not known.  It was stated that 
sometimes it was thought that migraines were secondary to 
stress, and it was further stated that this stress could be 
due to the veteran's service-connected complaints, although 
no such causative "complaint" or disability was identified.  

On VA examination for diseases of the heart in April 1997, 
the veteran reported that he was diagnosed with Wolff-
Parkinson-White syndrome in 1980.  Examination showed that 
the heart was normal in size, thrust was normal, rate and 
rhythm were normal, and no abnormal sounds were heard.  On 
examination for hypertension, the veteran reported that 
hypertension was first found in 1975 and that he now takes 
medication.  His blood pressure sitting was 148/98, lying 
down it was 150/100, and standing it was 146/98.  It was 
stated that the heart did not seem enlarged.  The diagnosis 
was hypertension, under treatment. The examiner opined that 
the hypertension was essential, the etiology was unknown, and 
it was not related to service.  In a July 1997 addendum the 
examiner reiterated that the etiology of the hypertension was 
unknown.  It was also stated that it was at least as likely 
that it could be due to his service-connected disabilities, 
although no such causative disability was identified.  

In a January 1998 progress note, a VA examiner noted that 
after reviewing the veteran's claims file and interviewing 
the veteran over the telephone he concluded that the veteran 
gave a detailed history of noise exposure in service and that 
it was conceivable that this would lead to current moderate 
hearing loss at 6000 and 8000 Hertz.  He also stated that the 
etiology of the veteran's hypertension was idiopathic and 
that this condition was not directly related to service since 
it is as least as likely as not that the veteran would have 
developed hypertension whether he had served in the military 
or not.  In addition, the examiner stated that there was no 
evidence of migraine headaches while the veteran was in 
service.  It was reported that the veteran was treated in 
service for headaches that were felt to be either tension 
headaches or related to his episodes of upper respiratory 
tract infection.  The examiner stated that therefore, he 
concluded that there was insufficient evidence to support the 
diagnosis of migraine headaches, that the condition was not 
directly related to service, and that it was at least as 
likely as not that the veteran would have developed the 
condition whether he served in the military or not.  

The Board is aware of the veteran's statements offered in 
support of his claims.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  It is further 
noted that the veteran's military occupational specialty 
(MOS) was Multi-Communications Equipment Operator.  

While the service medical records show inservice treatment 
for right foot, right leg, right ankle, left calf and ear 
complaints, none of these disabilities were shown on 
examination at service separation, which included findings 
that the veteran's hearing was normal by audiometric 
examination; that his feet and lower extremities were normal; 
that his neurological and cardiovascular examinations were 
normal; and that his blood pressure was 118/78.  In addition, 
there is no objective evidence of record in the form of 
medical treatment or examination records that shows that the 
veteran currently has right leg, right foot, right ankle, 
left leg or hearing loss disabilities, since none were 
specifically clinically identified on recent VA examinations.  
While pes planus was found on recent VA examination, it was 
reported to be asymptomatic.  In addition, as to hearing 
loss, while moderate defective hearing was noted at 6000 and 
8000 Hertz, the post-service audiometric test scores are 
insufficient to establish defective hearing disability for 
which service connection may be awarded consistent with the 
provisions of § 3.385, since the auditory thresholds in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
not 40 decibels or greater; the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are not 26 decibels or greater; and speech recognition 
scores are not less than 94.  

Further, the veteran has provided no competent medical 
opinion linking any current disability to his inservice 
treatment.  A VA examiner reported that the veteran's leg 
complaints were not related to his remote ankle strain.  The 
Board notes that a VA examiner reported that the veteran had 
been exposed to acoustic trauma in service, and that his 
moderate hearing loss at 6000 and 8000 Hertz was conceivably 
related to service; however since he does not have a hearing 
loss by VA standards, which excludes findings at 6000 and 
8000 Hertz, the claim remains implausible.  Absent 

evidence of any current disability which could be associated 
with service, the Board finds the claims are not plausible.  
Therefore, the Board finds that the veteran's claims for 
service connection for these disabilities are not well 
grounded.

As to the claims concerning headaches and hypertension, the 
Board notes that current disabilities have been diagnosed.  
The veteran was treated in service for headaches and he 
currently has a diagnosis of migraine headaches.  However the 
third requisite element of Caluza, a nexus consisting of 
competent medical evidence linking his current complaints and 
service, has not been provided.  While the April 1997 
addendum provided a generalized and vague indication that it 
might be possible that the veterans headaches could be due to 
stress that could be due to the veteran's service-connected 
complaints, this was subsequently amended by an additional VA 
opinion which expressly states that the veteran's inservice 
treatment was for tension headaches or headaches due to upper 
respiratory problems and that the veteran's current 
complaints were not related to service.  The veteran was not 
found to have hypertension in service, and his current 
hypertension was first noted in the record in 1994.  This is 
too remote to be related to service on a presumptive basis.  
In addition there is no medical evidence linking his current 
hypertension to service.  While a VA examiner in April 1997 
stated that the veteran's hypertension could be due to 
service-connected disabilities, a subsequent VA opinion was 
offered, with rationale, which expressly stated that the 
veteran's hypertension was not related to service.  The Court 
has held that medical texts and even medical opinions which 
are general, speculative or equivocal cannot support a well 
grounded claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Further, the Court 
has held that a physician's statement that something may or 
may not be true is speculative and does not justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 (1992).  
As such language fails to meet the relatively low threshold 
for well groundedness, i.e., plausibility, it certainly is 
inadequate to link or relate any current disability to the 
veteran's period of active service.  What is needed in this 
case is an examination report and opinion based upon the 
documented medical record, rather than upon an 
unsubstantiated history provided by the veteran.  In the 
absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet.App. 268 (1997).

Because the veteran's claims for service connection for a 
right leg disability, a right foot disability, a right ankle 
disability, a left leg disability, defective hearing, a 
headache disability and hypertension are not well grounded, 
VA is under no duty to further assist him in developing facts 
pertinent to those claims. 38 U.S.C.A. § 5107(a) (West 1991). 
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.

Although the Board has considered and denied these appeals on 
grounds different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the Board's decision.  This is because in assuming that the 
claims 
were well grounded, the RO accorded the veteran greater 
consideration than the claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of the disabilities at issue here, 
in service or shortly thereafter, would be helpful in 
establishing well-grounded claims, as well as medical opinion 
linking any current findings to the veteran's military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


B.  Service Connection for an Eye Disability

The service medical records show that at service entrance in 
September 1976, the veteran's vision was 20/70, bilaterally, 
and those visual defects were noted.  No eye disorder was 
noted during service and at service separation in July 1979, 
his vision was noted to be 20/300.  On examination by VA in 
April 1997, the examiner diagnosed myopia with astigmatism.  

The Board acknowledges that the veteran was found to have a 
visual defect at service entrance, diagnosed as myopia, and 
now continues to suffer from myopia.  However, service 
connection may only be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  With respect to a claim of 
entitlement to service connection for myopia, 38 C.F.R. § 
3.303(c) (1998) provides that myopia or other refractive 
error of vision is not a disease or injury within the meaning 
of applicable legislation governing the awards of 
compensation benefits.  As such, regardless of the character 
or quality of any evidence that the veteran might submit, the 
veteran's myopia cannot be recognized as a disability under 
the terms of the VA Schedule for Rating Disabilities.  
Because the veteran's condition is not a disability that has 
been recognized as a chronic disorder for VA compensation 
purposes, there is no legal basis upon which to warrant a 
grant of entitlement to service connection for myopia. 38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303(c), Part 4, 
§ 4.9 (1998).


ORDER

Service connection for a right leg disability, a right foot 
disability, a right ankle disability, a left leg disability, 
defective hearing, an eye disability, a headache disability 
and hypertension is denied.  



		
	FRANK   L.   CHRISTIAN
	Member, Board of Veterans' Appeals



- 13 -


